Citation Nr: 1440720	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-33 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for PTSD.  

On his August 2010 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  In a June 2012 written statement, the Veteran withdrew his request for a hearing.  Therefore, the request for a hearing has been withdrawn.

Although the Veteran's November 2008 claim specifically claimed only service connection for PTSD, another psychiatric disorder has been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  The Veteran filed a claim for service connection for adjustment disorder and the RO denied the claim in an April 2013 rating decision.  The Veteran has not expressed disagreement with the denial of service connection for adjustment disorder.  Accordingly, although the Veteran has been diagnosed with another psychiatric disorder (adjustment disorder), he has not expressed disagreement with the April 2013 rating decision, and the Board will therefore only consider the claim for service connection for PTSD at this time.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran maintains that he has PTSD as result of his service in Korea.  Specifically, the Veteran has stated that his duties as a squad leader required him to be responsible for his unit in various ways, including uniforms, mail, and behavioral issues related to drugs, alcohol, and violence.  See August 2010 VA form 9.  Further, the Veteran stated that during service he would be charged with patrolling the perimeter of the base and was on high alert for possible enemy attacks.  In a January 2012 statement, the Veteran reported that while on patrol near the DMZ border, his company came under attack from the enemy who began firing rounds near their position.  Although no one was injured, the Veteran stated that he had nightmares, was scared, and feared for his life due to the possibility of an attack by the enemy.  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013). 

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  While these recent amendments reduce the evidentiary standard necessary to verify a service stressor alleged to result in PTSD, they require that a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  

VA treatment records reflect that the Veteran has been diagnosed with chronic PTSD.  See January 2010 VA Psychiatry Initial Evaluation Note.  As noted above, the Veteran has also submitted statements regarding stressors he experienced during service.  In a May 2009 memorandum (formal finding on a lack of information required to verify stressors for PTSD) and in the June 2009 and September 2009 rating decisions, the RO indicated that they were unable to corroborate the Veteran's stressful incidents in service that may have resulted in PTSD.  However, the Veteran has not been afforded a VA examination to assist in determining whether the Veteran's claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Thus, as the record does not contain sufficient medical evidence for the Board to make a decision on the claim, a remand is necessary to obtain another medical examination and opinion.  38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his currently diagnosed PTSD.  Any and all studies, test, and evaluations deemed necessary by the examiner should be performed.  The claims file (VBMS record) must be made available to the examiner for review and a notation to the effect that this record review took place should be included in the report.

Then, the examiner shall indicate whether it is at least as likely as not (50 percent or greater probability) that the claimed stressors are adequate to support a diagnosis of PTSD, whether the symptoms are related to the claimed stressor, and whether the stressors are based on a fear of hostile military or terrorist activity during service. 

The examiner should fully explain any opinion expressed. If the examiner cannot render the requested opinion, a full explanation for why the opinion cannot be made must be provided. 

2.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



